DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 16-18 and 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (WO 2015/090976, see machine translation provided) (of record) and any one of Takeuchi (JP 2010-105509, see machine translation) (of record), Vasseur et al. (US 2004/0127617) (of record), and/or Cato et al. (US 2015/0343843).

Regarding claims 16, 21-24, and 27, Ochiai discloses a tire comprising a tread which comprises a plurality of tread pattern elements (Fig. 1: 1) delimited by cut-outs ([0014]), the tread pattern elements respectively comprising at least one side wall (i.e. lateral face) (Figs. 1-2: 13, 14, 15, 16) and a contact surface (Figs. 1-2: 2) intended to come into contact with the ground during rolling ([0014]), and the tread pattern elements respectively comprising a first rubber composition (Fig. 2: MB) at least partially covered on at least one of the lateral face with a layer of a second rubber composition (Fig. 2: MR) which is different from the first rubber composition ([0015], [0027]).
Ochiai further discloses that the second rubber composition (Fig. 2: MR) is based on: an elastomer matrix comprising 50 to 100 phr of a first diene elastomer ([0016], [0032]) (which falls within and overlaps with the claimed ranges of more than 55 phr and up to 100 phr, 80 to 100 phr, 90 to 100 phr, and 100 phr), and 0 to 50 phr of a second diene elastomer ([0016], [0033]) (which falls within and overlaps with the claimed ranges of 0 to less than 45 phr, 0 to 20 phr, and 0 to 10 phr); a reinforcing filler comprising between 50 and 150 phr of inorganic reinforcing filler ([0034], [0049], [0051]), (which falls within and overlaps with the claimed ranges of more than 100 phr and at least 110 phr of a reinforcing inorganic filler); and more than 25 phr of a plasticizing hydrocarbon resin (i.e. a plasticizing agent predominantly comprising at least one hydrocarbon resin) ([0018], [0035], [0077]), (which falls within and overlaps with the claimed ranges of more than 45 phr and more than 50 phr), having a glass transition temperature of more than 20°C ([0018], [0035], [0077]). Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amounts of the first and second diene elastomers, the inorganic reinforcing filler, and the plasticizing agent, as well as the glass transition temperature of the hydrocarbon resin. 
Ochiai further discloses that the first diene elastomer exhibits a glass transition temperature of greater than -40°C ([0016], [0032], [0044]). However, Ochiai does not expressly teach away from this range because it does not discuss the advantages of remaining within the range, nor does it discuss the disadvantages of venturing outside of the range. Ochiai merely states a range without further discussion.  
Takeuchi teaches a tire tread similar to Ochiai, wherein tread pattern elements are provided with a first rubber composition that is at least partially covered on at least one lateral face with a layer of a second rubber composition different from the first, wherein the second rubber composition comprises a first diene elastomer having a glass transition temperature of -60°C or higher ([0006], [0011]-[0012], [0027]), which approaches the claimed range of less than -60°C. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect a temperature of -60°C to behave in substantially the same way as just less than -60°C. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the glass transition temperature of the first diene elastomer. Similar to Ochiai, Takeuchi does not expressly teach away from the aforementioned range because it does not discuss the advantages of remaining within the range, nor does it discuss the disadvantages of venturing outside of the range. Takeuchi merely states a range without further discussion. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Ochiai in order to provide the glass transition temperature of the first diene elastomer as discussed above so as to improve wet braking performance as is generally known in the similar tire tread art, as taught by Takeuchi.
Additionally or alternatively, Vasseur teaches a novel tread composition which imparts to the corresponding tires performances of grip on dry ground and on damp ground which are improved relative to those of known tires, without adversely affecting their rolling resistance ([0037]), wherein the tread comprises a rubber composition based on at least one diene elastomer and a plasticizer ([0034], [0037]), similar to the second rubber composition of Ochiai. Vasseur further teaches that the rubber composition comprises  a first diene elastomer having a glass transition temperature of between -65oC and -10oC in a quantity greater than 50 phr and up to 100 phr ([0047]), a quantity disclosed by Ochiai as well ([0016], [0032]), and a second diene elastomer having a glass transition temperature of between -110oC and -80oC in a quantity less than 50 phr and down to 0 phr ([0048]), a quantity disclosed by Ochiai as well ([0016], [0033]). Accordingly, the disclosed glass transition temperature of between -65oC and -10oC  falls within and overlaps with the claimed range of less than -60oC. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the glass transition temperature of the first diene rubber. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Ochiai in order to provide the glass transition temperature of the first diene elastomer in the aforementioned range so as to impart to the corresponding tires performances of grip on dry ground and on damp ground which are improved relative to those of known tires, without adversely affecting their rolling resistance, as taught by Vasseur.
Additionally or alternatively, Cato teaches a tire tread formed at least in part of a rubber composition that includes two incompatible diene elastomers: a low-glass transition temperature (Tg)  rubber (i.e. first diene elastomer) and a high-Tg rubber (i.e. second diene elastomer) ([0018], [0025]-[0026]). The rubber composition may include between 55 phr and 90 phr of the low-Tg rubber (i.e. first diene elastomer) ([0027]), a quantity overlapping with the first diene elastomer of the second rubber composition of Ochiai ([0016], [0032]). The rubber composition may also include between 10 phr and 45 phr of the high-Tg rubber (i.e. second diene elastomer) ([0027]), a quantity overlapping with the second diene elastomer of the second rubber composition of Ochiai ([0016], [0033]). Cato further teaches that the low-Tg rubber (i.e. first diene elastomer) has a glass transition temperature between -110oC and -60oC ([0024]), which falls within and overlaps with the claimed range of less than -60oC. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the glass transition temperature of the first diene rubber. It is known to those skilled in the art that lowering the Tg of a rubber composition used to manufacture a tire tread will improve the snow traction of the tire ([0009]). Cato discloses a tire tread manufactured from a rubber composition that includes both a high-Tg rubber component and a low-Tg rubber component that are incompatible with each other when mixed together, but that surprisingly provide a tire tread having improved snow traction over tire treads having a lower Tg ([0009]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Ochiai in order to provide the glass transition temperature of the first diene elastomer in the aforementioned range so as to provide a tread with improved snow traction, as taught by Cato.

Regarding claim 17, Ochiai further discloses that the first diene elastomer is a styrene-butadiene copolymer ([0016], [0038]-[0039], [0041], [0043]). 

Regarding claim 18, Ochiai further discloses that the styrene-butadiene copolymer exhibits a styrene unit of between 5% and 60% by weight per 100% by weight of the styrene-butadiene copolymer ([0042]-[0043]), which falls within and overlaps with the claimed range of less than 28% by weight. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of a styrene unit by weight per 100% by weight of the styrene-butadiene copolymer. 

Regarding claim 25, Ochiai further discloses that the reinforcing inorganic filler predominantly comprises silica ([0056]).

Regarding claim 26, Ochiai further discloses that the reinforcing filler comprises at most 15 phr of carbon black ([0056]), which falls within and overlaps with the claimed range of 0 to less than 40 phr. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of carbon black in the reinforcing filler.  

Regarding claim 28, Ochiai further discloses that the plasticizing agent predominantly comprises hydrocarbon resin and a very low level, or even absence of, liquid plasticizer ([0013]). In other words, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least found obvious, that the plasticizing agent comprises a majority, and thereby more than 50% (and closer to 100%) by weight of the at least one hydrocarbon resin per 100% by weight of the plasticizing agent, which falls within and overlaps with the claimed range of more than 55%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of hydrocarbon resin in the plasticizing agent.

Regarding claim 29, Ochiai further discloses that the plasticizing agent comprises between 25 and 100 phr of the at least one hydrocarbon resin ([0089]), which falls within and overlaps with the claimed range of more than 25 phr. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of hydrocarbon resin in the plasticizing agent. 

Regarding claim 30, Ochiai further discloses that the at least one hydrocarbon resin is selected from the group consisting of cyclopentadiene homopolymer or copolymer resins, dicyclopentadiene homopolymer or copolymer resins, terpene homopolymer or copolymer resins, C5 fraction homopolymer or copolymer resins, C9 fraction homopolymer or copolymer resins, alpha-methyl styrene homopolymer or copolymer resins, and mixtures thereof ([0082]).

Regarding claim 31, Ochiai further discloses that the plasticizing agent comprises 0 to less than 20 phr of at least one liquid plasticizer ([0019], [0090]), which falls within and overlaps with the claimed range of less than 45 phr. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of liquid plasticizer in the plasticizing agent.

Regarding claim 32, Ochiai further discloses that the at least one liquid plasticizer is selected from the group consisting of polyolefinic oils, naphthenic oils, paraffinic oils, Distillate Aromatic Extracts (DAE) oils, Medium Extracted Solvates (MES) oils, Treated Distillate Aromatic Extracts (TDAE) oils, Residual Aromatic Extracts (RAE) oils, Treated Residual Aromatic Extracts (TRAE) oils, Safety Residual Aromatic Extracts (SRAE) oils, mineral oils, vegetable oils, ether plasticizers, ester plasticizers, phosphate plasticizers, sulphonate plasticizers and mixtures thereof ([0092]).

Regarding claim 33, Ochiai further discloses that the layer of the second rubber composition (Fig. 2: MR) has a thickness (Fig. 2: E1) which is more than 0.1mm ([0030]).

Regarding claim 34, Ochiai further discloses that the layer of the second rubber composition (Fig. 2: MR) covers on the lateral face (Figs. 1-2: 13, 15) which has an orientation which is perpendicular to the circumferential direction of the tire (Fig 1: groove 4 is a longitudinal groove, i.e. aligned with the circumferential direction, and groove 3 is transverse, i.e. perpendicular to the circumferential direction) ([0028]).

Regarding claim 35, Ochiai further discloses that the second rubber composition (Fig. 2: MR) extends, in a new condition of the tire, as far as an edge corner formed by a boundary between the contact surface (Fig. 2: 2) and the lateral face (Fig. 2: 13, 14, 15, 16) of the tread pattern elements. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-18 and 21-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
On pages 7-8 of the Remarks, Applicant argues that neither Ochiai nor Takeuchi disclose ranges for the glass transition temperature that overlap with the newly recited range of less than -60oC. The examiner refers to the detailed rejection above discussing Takeuchi’s disclosure of an approaching range to the newly recited range, wherein one of ordinary skill in the art would reasonably expect a temperature of -60°C to behave in substantially the same way as just less than -60°C.
On page 8 of the Remarks, Applicant argues unexpected results for the glass transition temperature of the first diene elastomer. Applicant points to paragraphs [0142]-[0151] of corresponding U.S. Patent Application Publication No. 2020/0139761 (Paragraphs [0113]-[0122] of the original disclosure), as well as Tables 1-2 in the instant specification. Applicant alleges that the tables provide tires T-2, T-3, T-4, and T-5 having second rubber compositions C-2, C-3, C-4, and C-5 which include diene elastomers having a glass transition temperature within the claimed range, wherein the tires T-2, T-3, T-4, and T-5 have superior wet grip while maintain similar snow grip, as well as superior ice grip, as compared to control tires T-0 and T-1 having second rubber compositions C-) and C-1 including diene elastomers having a glass transition temperature greater than the claimed range. 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The burden is on Applicant to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02(b). Applicant has the burden of explaining any data they proffer as evidence of non-obviousness. See MPEP 716.02(b)(II). Moreover, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 715.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d)(II). The examiner notes that the only disclosure of a range of less than -60oC is in paragraph [0041] of the original disclosure. However, paragraph [0041] does not only recite a range of less than -60oC, but rather discloses many possible ranges for the glass transition temperature of the first diene elastomer (i.e. less than -35°C (for example, between -115°C and -35°C), preferably less than -40°C (for example, between -110°C and -40°C), more preferably less than -45°C (for example, between -105°C and -45°C), still more preferably less than -50°C (for example, between -100°C and -50°C), particularly less than -55°C (for example, between -95°C and -55°C), more particularly at most -60°C (for example, from -90°C to -60°C)). Moreover, Table 1 provides second rubber compositions C-2, C-3, C-4, and C-5  based on a diene elastomer (styrene-butadiene copolymer, SBR) of SBR3 having a glass transition temperature of -65oC ([0113]). The comparative examples provide second rubber compositions C-0 and C-1 based on a diene elastomer (styrene-butadiene copolymer, SBR) of SBR1 and SBR2 having glass transition temperatures of -12oC and -25oC, respectively. Accordingly, Applicant only provides one data point within the newly recite range, and two data points outside of the claimed range, which are not enough to determine criticality of the claimed range. For instance, there is not enough data to determine what happens at various points within the claimed range, what happens at the end point of the claimed range, what happens just outside of the claimed range, and what happens further outside of the claimed range. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749